that parental fault exists, which can include, but is not limited to, failure
                 of parental adjustment or token efforts to avoid being an unfit parent or to
                 eliminate the risk of serious physical, mental, or emotional injury to the
                 child. Id. at 795-96, 8 P.3d at 129-30; see also NRS 128.105(2)(d), (f).
                 When a child has been placed outside of his or her home for 14 of any 20
                 consecutive months, it is presumed that the parent has demonstrated only
                 token efforts to care for the child and that the child's best interest would
                 be served by termination. NRS 128.109(1)(a), (2). Further, a parent's
                 failure to substantially comply with the reunification plan within six
                 months constitutes evidence of a parent's failure to adjust. NRS
                 128.109(1)(b).     The parent may rebut these presumptions by a
                 preponderance of evidence. In re J.D.N., 128 Nev.               283 P.3d 842,

                 849 (2012).
                               On appeal, appellant contends that he presented evidence to
                 rebut the presumptions of NRS 128.109 and that respondent failed to
                 prove token efforts and a failure of parental adjustment. Specifically,
                 appellant argues that he completed his required domestic violence and
                 parenting courses and that any delay was due to financial barriers, that
                 he accepted his role in the abuse and neglect that led to his children being
                 removed from his custody, and that he understood that his relationship
                 with the children's mother was not in the children's best interests.
                 Appellant further contends that his regular visitation with the children
                 established that reunification was in the children's best interests under
                 NRS 128.107(3)(b). Respondent argues that it proved application of the
                  statutory presumptions of best interest and token efforts and that
                  appellant failed to rebut the presumptions.



SUPREME COURT
      OF
    NEVADA
                                                        2
(D) 1947A 4W44
                               Having reviewed the record and the parties' briefs, we
                   conclude that appellant's contentions lack merit. The district court found
                   that the children suffered from severe neglect and that appellant failed to
                   act. The district court also found that appellant was unable to accept
                   responsibility for several acts of domestic violence. The goals of
                   appellant's case plan were that appellant would be able to meet the
                   children's needs, develop a healthy bond with the children, and ensure
                   that domestic violence no longer occurred. Further, although appellant
                   substantially completed his courses nearly two years after he entered his
                   case plan, the district court expressed concern that the counseling did not
                   adequately address the domestic violence issues and the ultimate
                   objectives of the case plan. Completion of a case plan is not sufficient to
                   rebut the presumptions when the objectives of the case plan are not met.
                   See In re Parental Rights as to K.D.L, 118 Nev. 737, 746-48 & n.21, 58
                   P.3d, 181, 187-88 & n.21 (2002) (noting that appellant's failure to achieve
                   the underlying goals of his case plan was evidence of parental unfitness
                   and failure of parental adjustment).
                               Additionally, although appellant argues that financial
                   constraints precluded him from completing his case plan in a timely
                   manner, the district court found that his case worker made significant
                   efforts to assist appellant in completing his case plan, yet despite this
                   assistance, appellant did not substantially comply with his case plan until
                   more than 20 months after the plan was put in place. A failure to
                   significantly complete a case plan within six months also serves as
                   evidence of parental fault through a failure of parental adjustment.     See

                    NRS 128.105(2)(d); NRS 128.109(1)(b). Accordingly, we conclude that



SUPREME COURT
        OF
     NEVADA
                                                          3
(0) 194,A    4cg
                 substantial evidence supports the district court's finding that appellant
                 failed to rebut the presumptions under NRS 128.109.
                             Appellant also argues that his due process rights were violated
                 because he did not have proper notice that a failure to complete his case
                 plan in a timely manner would lead to a termination of his parental rights.
                 Although appellant did not raise this issue below, thereby waiving the
                 issue on appeal, see Wolff v. Wolff,   112 Nev. 1355, 1363-64, 929 P.2d 916,

                 921 (1996), this court may reach constitutional issues sua sponte.     In re

                 Guardianship of L.S. & H.S., 120 Nev. 157, 166 n.24, 87 P.3d 521, 526 n.
                 24 (2004). At the hearing where appellant pleaded no contest to the abuse
                 and neglect petition, the hearing master specifically asked appellant
                 whether he understood that as a part of the plea appellant would be
                 subject to all court orders including a case plan and that a failure to
                 complete the case plan in a timely manner may subject appellant to a
                 petition to terminate his parental rights. Appellant responded
                 affirmatively. Thus, appellant's contention is without merit.
                               Having reviewed the record, we conclude that the district
                 court's decision to terminate appellant's parental rights is supported by
                 substantial evidence. Thus, we
                               ORDER the judgment of the district court AFFIRMED.



                                                '"       'lie            ,J.
                                           Pickering


                                              j.                                        J.
                 Parraguirre                                    Saitta




SUPREME COURT
      OF
    NEVADA
                                                         4
            4
(0) 1947A a4 4
                   cc: Hon. Robert Teuton, District Judge, Family Court Division
                        Christopher R. Tilman
                        Clark County District Attorney/Juvenile Division
                         Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                       5
(0) 194Th    me>